Citation Nr: 0903676	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-22 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for fibromyalgia, to 
include as secondary to the veteran's service-connected back 
disability.  

2. Entitlement to service connection for fibromyalgia, to 
include as secondary to the veteran's service-connected post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1961 to February 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in February 2006 and 
March 2006, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In July 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The underlying issue of service connection for fibromyalgia, 
to include as secondary to the veteran's service connected 
back disability and the issue of service connection for 
fibromyalgia, to include as secondary to the veteran's 
service connected PTSD, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in January 2005, the RO denied the 
claim of service connection for fibromyalgia, to include as 
secondary to the veteran's back disability; after the veteran 
was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in January 2005 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for fibromyalgia, to include as 
secondary to the service-connected back disability.  


CONCLUSIONS OF LAW

1. The rating decision in January 2005 by the RO, denying 
service connection for fibromyalgia secondary to the 
veteran's back disability, became final.  38 U.S.C.A. § 
7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in January 2005, denying the claim of 
service connection for fibromyalgia secondary to the 
veteran's back disability is new and material, and the claim 
of service connection for fibromyalgia secondary to the 
service-connected back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for fibromyalgia, to 
include as secondary to the service-connected back 
disability, further discussion here of compliance with the 
VCAA with regard to the claim to reopen the claim of service 
connection for fibromyalgia, to include as secondary to the 
service-connected back disability is not necessary.  



Claim to Reopen 

In a rating decision in January 2005, the RO denied the claim 
of service connection for fibromyalgia secondary to a back 
disability.  The RO denied the claim due to lack of a 
diagnosis of fibromyalgia and a VA examination in October 
2004, whereby the examiner concluded that etiologies for 
fibromyalgia are unknown and medical literature does not 
suggest a relationship between fibromyalgia and a back 
disability.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
January 2005 consisted of service treatment records which are 
negative for complaint, finding, history, or treatment for 
fibromyalgia.  Post service, on VA examination in December 
2003, the veteran complained of pain in his knees, ankles and 
feet.  The examiner was unable to find objective evidence for 
bilateral knee, ankle or foot condition.  VA progress notes 
in January 2004, show the veteran's complaints of pain 
coincided with trigger points of fibromyalgia.  A rating 
decision in August 2004, denied service connection for 
fibromyalgia.  On VA examination in October 2004, the 
examiner concluded that etiologies for fibromyalgia are 
unknown and medical literature does not suggest a 
relationship between fibromyalgia and a back disability.  

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in February 2006, the current regulatory definition 
of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional pertinent evidence presented since the rating 
decision in January 2005 consists of VA examination in August 
2006 which shows a diagnosis of fibromyalgia, and a VA 
opinion in October 2006, whereby the veteran's primary care 
doctor noted that his fibromyalgia could be related to PTSD 
or chronic back pain. 

Analysis

As the additional evidence documents the veteran's 
fibromyalgia as possibly secondary to his chronic back pain, 
the evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, that the veteran's 
fibromyalgia could be secondary to his service-connected back 
disability, which raises a reasonable possibility of 
substantiating the claim and the claim is reopened.




ORDER

As new and material evidence has been presented, the claim of 
service connection for fibromyalgia, to include as secondary 
to the veteran's service-connected back disability is 
reopened.  To this extent only the appeal is granted. 



REMAND

In October 2006, the veteran's primary care doctor indicated 
that his fibromyalgia could be related to PTSD or chronic 
back pain, as currently there is no definitive cause of 
fibromyalgia that is agreed upon in the medical world.  
Accordingly, a VA examination is warranted to determine the 
nature and etiology of the veteran's fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an appropriate 
VA examination to determine whether it is 
at least as likely as not that 
fibromyalgia is caused or aggravated by 
the veteran's service-connected back 
disability or PTSD.  The claims file 
should be made available to the examiner.  

In formulating an opinion, the 
examiner is asked to consider that 
the term "aggravation" means a 
permanent increase in severity, that 
is, a worsening of the underlying 
condition not due to the natural 
progress of the disorder as 
contrasted to a worsening of 
symptoms. 

2. Following completion of the above, 
adjudicate the claims.  If any benefit 
sought remains adverse to the veteran, 
provide him with a supplemental statement 
of the case and return the case to the 
Board.
    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


